Citation Nr: 0912888	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-26 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability (other than post-traumatic stress disorder).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1977 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which, in pertinent part, denied entitlement to service 
connection for a variously diagnosed psychiatric disability.  
The Veteran has perfected an appeal of this denial of service 
connection for an acquired psychiatric disability.

In this regard, the RO characterized the issue as "service 
connection for anxiety disorder not otherwise specified also 
claimed as anxiety, emotional trauma, nightmares, night 
sweats and hypertension secondary to basic training."  
Although the RO included the issue of hypertension among the 
delineated diagnoses, this is a physical and not a 
psychiatric disability.  The issue before the Board, however, 
is whether the Veteran has an acquired psychiatric disability 
attributable to service.  Therefore, the Board has re-
characterized the issue to reflect this.  However, the issue 
of service connection for hypertension is referred to the RO 
for clarification and any indicated action.

The Board notes that the Veteran has raised the issue of 
service connection for post-traumatic stress disorder (PTSD) 
based on personal assault.  The RO has noted this claim at 
certain times, to include in the June 2005 notice sent 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  However, there is no indication in the record that 
the RO has adjudicated this claim.  Based on the distinct law 
and regulations that pertain to a claim for service 
connection for PTSD based on personal assault, and in view of 
the fact that the RO did not specifically adjudicate this 
issue, the claim for service connection for PTSD based on 
personal assault is also referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  The appellant was on active duty from July 8, 1977 to 
August 3, 1977 or approximately one month. 

2.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate her claim and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; there is no indication that there 
is any additional pertinent evidence that is available and 
has not been obtained. 

3.  The service treatment records show that the Veteran was 
diagnosed as having a hysterical personality disorder while 
in basic training; she was not diagnosed with an acquired 
psychiatric disability during her brief period of service.

4.  A personality disorder is not a disease or disability for 
VA compensation purposes absent a superimposed injury or 
disease, which is lacking in this case.

5.  There is no post-service medical evidence of a diagnosis 
of an acquired psychiatric disorder until more than 13 years 
after the Veteran's four weeks of active duty; there is ample 
psychiatric evidence of such a disorder since that time, to 
include diagnoses of anxiety and depression, but the 
preponderance of the competent evidence is against a finding 
that an acquired psychiatric disorder (other than PTSD) began 
during service or is causally linked to an incident of active 
duty.  


CONCLUSION OF LAW

An acquired psychiatric disability (other than PTSD) was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A.  §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued VCAA notification 
letters in June 2005 and July 2006, which fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate her 
claim, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Sanders v. Nicholson, 487 
F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same); Mayfield v. Nicholson, 19 Vet. App. 103, 109-
12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The Veteran also received a letter in March 2006 that 
provided notice regarding the evidence and information needed 
to establish disability ratings and effective dates, as 
outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letters noted above were issued prior to 
the second rating decision that denied the claim on appeal, 
in November 2006; thus, VCAA notice was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  As explained in more detail below, 
the service and post-service medical evidence does not show 
an acquired psychiatric disorder until many years after 
service.  The evidence of record includes service treatment 
records, private and VA medical records, and a VA psychiatric 
examination, which includes a competent opinion that 
addresses the pertinent question at hand: whether there is a 
nexus between a current psychiatric disorder and service.  
After review of the medical records, the Board finds that the 
evidence is sufficient to adjudicate this appeal; there is no 
duty to provide another VA examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c), 4.9, 4.127; see also Beno 
v. Principi, 3 Vet. App. 439, 441 (1992).

Service connection may be granted, however, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury.  See 38 C.F.R. § 4.127; see also 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran contends, in essence, that she has an acquired 
psychiatric disorder that began during her period of active 
duty or is causally linked to events during service.  

The Veteran's service entrance examination in June 1977 did 
not document any history or complaints of a psychiatric 
disorder, to include either an acquired or a congenital 
disorder.  The entrance examination indicated that her 
psychiatric examination was normal and did not specify any 
personality deviation.  She stated that she neither had in 
the past nor currently had depression or excessive worry.  

Service treatment records document extensive psychiatric 
counseling and in-hospital treatment.  Her service treatment 
counseling records noted that on July 13 she was hyperactive 
and nervous.  She was first counseled on July 15, and she 
stated that she felt that she could not handle basic training 
either mentally or physically, and she mentioned family 
problems.  She also was counseled on July 16, 17, 18, and 25.  

On July 19, during a foot march, she quit marching and began 
crying and screaming hysterically.  She was taken to the 
Community Mental Hygiene Clinic and then admitted to Moncrief 
Army Hospital.  One examiner found that she showed signs of 
paranoia and compulsive behavior displayed in hysterical and 
uncommunicative reactions and that she was not capable of 
remaining in training and should be discharged.  Another 
examiner agreed that she should be pulled from training 
immediately as she would only digress and be a disruptive 
influence on the rest of the company.  

Her July 19 hospital admission record noted that she had a 
possible hysterical personality disorder with suicidal 
ideations.  The notes from July 22 indicated that she had no 
prior psychiatric history except seeing a psychiatrist once 
while in school.  She had made no previous known suicide 
attempts.  However, pills were taken from her, and she said 
that she felt an overdose was her only way out.  

On July 25, 1977 the Veteran was documented to have a severe 
hysterical personality disorder, manifested by emotional 
liability, depression, and suicidal ideation.  On July 26, 
she was notified of her proposed honorable discharge; the 
discharge was approved on July 28.  On August 3, the day of 
her separation, the Veteran stated that there had been no 
change in her medical condition.  

The Veteran saw a private physician from November 1991 to 
June 1992, as noted in a letter from the doctor in November 
2004.  The doctor diagnosed her as having PTSD, chronic 
delayed, and as having generalized anxiety disorder.  The 
doctor stated that she had a preexisting stressor from being 
raped in 1971 (prior to service) and was further traumatized 
by her basic training drill instructor, who singled her out 
upon arrival for sexual favors.  The doctor opined that she 
is disabled from work by the combination of her medical and 
psychiatric symptoms, all of which stem from her traumatic 
service in the military.

In May 2002 a private physician stated that the Veteran had 
anxiety and possible depression.  

She was seen at the VA in Togus, Maine from June 2005 to June 
2006.  In July 2005 the Veteran answered "yes" to the 
questions in the PTSD screen, and in September 2005, she 
answered "no" to the questions in the depression screen.  
In October 2005, at the women's health clinic, the Veteran 
talked about two attempted molestations during her childhood, 
being attacked by several men in college and subsequently 
cutting her wrists with glass, and seeing six dead bodies 
during basic training.  Additionally, the Veteran gave her 
medical history in which she stated that she had depression 
since 1976, but no treatment was reported.  The social worker 
opined that her depression and anxiety could be from 
experiences prior to the military as well as those that 
occurred in the Reserves.  However, the social worker stated 
that further evaluation was necessary and consultation 
request was sent to the mental health clinic for psychiatric 
evaluation and ongoing counseling.  

Continuing with her VA treatment, in November 2005, an 
examiner stated that it was difficult to figure out a 
diagnosis and thought that the Veteran might have an 
affective manic disorder.  In February 2006, the Veteran 
stated that she felt depressed to a mental health nurse.  In 
April 2006, a mental health physician diagnosed her as having 
"cyclothymia vv [versus] bipolar disorder" as well as 
chemical dependency.  

The Veteran underwent a VA mental disorders examination in 
June 2006, and the examiner reviewed the Veteran's claims 
file in its entirety.  The examiner noted that the Veteran 
had been treated with various psychotropic medications by 
family physicians since about 1990.  These prescriptions 
included Zoloft, Prozac, and currently Lexapro.  During the 
examination, she complained of anxiety and her mood was 
depressed.  The examiner diagnosed her as having an anxiety 
disorder not otherwise specified and noted that this 
diagnosis is different from her diagnosis in service, which 
was a hysterical personality disorder.  The examiner opined 
that it was not at least as likely as not that her military 
service caused or aggravated her anxiety disorder not 
otherwise specified.  Furthermore, there was no evidence that 
an anxiety disorder not otherwise specified existed during or 
before her military service.  

Analysis

The Board finds that service connection for an acquired 
psychiatric disability, to specifically include anxiety and 
depression but not PTSD (see Introduction above), is not 
warranted.  The service treatment records show that the 
Veteran underwent extensive psychiatric evaluation during her 
four weeks of active duty but the final diagnosis was 
recorded as hysterical personality disorder, which is not a 
disease or disability for VA compensation purposes absent a 
finding of aggravation by superimposed disease or injury, 
which is not apparent in this case.  See 38 C.F.R. 
§ 3.303(c), 4.9, 4.127; VAOPGCPREC 82-90; see also Beno v. 
Principi, 3 Vet. App. 439, 441 (1992); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).  There is no competent opinion to support a 
finding that the Veteran's personality disorder was 
chronically worsened during her very brief period of active 
duty by superimposed disease or injury.  Rather, the service 
treatment records show that it became readily apparent 
shortly after her enlistment that the Veteran's mental state 
was not compatible with military service because of her 
personality disorder and after a thorough evaluation, steps 
were immediately taken to discharge her from service.  
Although cognizant of the notations of symptoms, such as 
depression in these records, there is no medical or 
psychiatric diagnosis of a psychiatric disability, other than 
a personality disorder, in the service treatment records.  

There is ample competent evidence to show that the Veteran 
has a current acquired psychiatric disorder, to include an 
anxiety disorder.  However, there is no post-service medical 
or psychiatric evidence of an acquired psychiatric disorder, 
or any contemporaneously recorded psychiatric symptoms, until 
more than 13 years after the Veteran's separation from 
service.  The Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000), [it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  

Thus, the absence of competent evidence of a diagnosis of an 
acquired psychiatric disorder during service weighs against 
the claim, as does the gap between in-service psychiatric 
symptomatology and the initial diagnosis of such a disorder.  
The question remains whether there is competent evidence of a 
nexus between a current acquired psychiatric disorder and 
service.

The record contains conflicting competent opinions with 
regard to the contended causal relationship.  In such a 
circumstance, the Board must determine how much weight should 
attach to each medical opinion of record and to provide 
adequate reasons and bases upon its adoption of one medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (noting that the Board may "favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases").  In 
addition, the Board notes that it may place greater weight on 
one medical opinion over another, depending on factors such 
as reasoning employed and whether or not, and the extent to 
which, the examiner reviewed prior clinical records and other 
evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) ("The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches"). 

Evidence tending to support the Veteran's claim includes an 
opinion from a private physician dated in November 2004 and, 
to some extent, the Veteran's own statements.  In addition to 
the absence of competent evidence of a diagnosis of an 
acquired psychiatric disorder until many years post-service, 
evidence that weighs against her claim includes a June 2006 
VA opinion from a psychiatrist.  When evaluating these 
opinions, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the Veteran.

The private physician, who treated the Veteran in 1991 and 
1992, diagnosed her as having PTSD and an anxiety disorder.  
The physician opined that she is disabled from work by the 
combination of medical and psychiatric symptoms, all of which 
stem from her traumatic service in the military.  While 
noting the in-service history of emotional trauma, the 
physician did not indicate knowledge of diagnosis of a 
hysterical personality disorder during service.  Thus, this 
clinician's general opinion that found that the Veteran had a 
combination of medical and psychiatric symptoms, all of which 
stem from her traumatic service, is based on an incomplete 
factual basis.  The Board finds that the opinion is of 
limited probative value due the clinician's lack of 
demonstration of knowledge of pertinent facts.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Further, the 
underlying rationale of the clinician's opinion relates 
primarily to a claim for service connection for PTSD, which 
is not at issue here.  (As noted in the introduction above, 
as the RO has not specifically adjudicated this claim under 
the applicable law and regulations, it is referred to the RO 
for appropriate development and adjudication.)  While these 
factors weaken the probative value of the opinion, it is 
still competent evidence that supports the Veteran's claim.

A VA social worker indicated in an October 2005 treatment 
record that the Veteran's depression and anxiety could be 
related to her pre-service and in-service events.  (Emphasis 
added.)  Such an opinion is speculative in nature regarding 
the contended causal relationship.  38 C.F.R. § 3.102 (2008) 
provides that service connection may not be based on a resort 
to speculation or even remote possibility, and a number of 
Court cases have provided additional guidance as to this 
aspect of weighing medical opinion evidence.  See, e.g., 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Thus, this opinion neither supports nor weighs against the 
claim.

The Board has also considered the statements from the 
Veteran, who claims she has some background as a pathology 
assistant and nurse.  However, she does not allege and the 
record does not reflect that she has any training in 
psychiatry or competency in determining the diagnosis or 
etiology of psychiatric symptomatology.  Under these 
circumstances, her opinion regarding the contended causal 
relationship is of minimal probative value.

In the Board's judgment, the Veteran is competent to provide 
testimony as to having anxiety or a depressed mood during 
service and to receiving psychiatric treatment.  See e.g., 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to her 
through her senses).  However, the occurrence of in-service 
psychiatric treatment is not in dispute.  The impediment to a 
grant of service connection here relates to the onset date of 
a diagnosis of an acquired psychiatric disability and whether 
such disability is causally linked to service.  Despite her 
study of psychology in college and her history of working as 
a nurse, the Veteran has minimal competence to provide an 
opinion as to whether a diagnosis of an acquired psychiatric 
disability was present during or proximate to service or is 
etiologically related to service.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  (Emphasis added.)  The Veteran's 
in-service personality disorder and post-service acquired 
psychiatric disorder were diagnosed on the basis of thorough 
psychiatric examinations; given the lack of education or 
training in the diagnosis and treatment of psychiatric 
diseases, the Veteran has very little competence to provide 
an opinion regarding the etiology of her acquired psychiatric 
disability.  Id.; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In the June 2006 report, the VA examiner, after a complete 
review of her claims file, was conclusively able to diagnose 
the Veteran with an anxiety disorder not otherwise specified 
and noted that this diagnosis is different from her diagnosis 
in service, which was a hysterical personality disorder.  The 
examiner opined that it was not at least as likely as not 
that her military service caused or aggravated her anxiety 
disorder.  Furthermore, there was no evidence that an anxiety 
disorder existed during or before her military service.  As 
this opinion was based upon a thorough examination of the 
Veteran and is supported by a rationale with citation to the 
clinical record, it is of significant probative weight.  

Here, in weighing the respective medical opinions, the June 
2006 VA examination opinion reflects a full review of all 
medical evidence of record.  This opinion thus reveals a more 
complete familiarity with the Veteran's medical history and 
is supported by detailed findings and rationale.  
Accordingly, the Board finds that the opinions of the private 
physician dated November 2004 and the Veteran's statements 
regarding the contended causal relationship are combined of 
less probative value than the opinion by the VA examiner in 
June 2006.

Therefore, after reviewing the medical opinions of record, 
along with the other relevant evidence in the claims file, 
the Board finds that the preponderance of the medical 
evidence is against a finding that the Veteran has an 
acquired psychiatric disorder (other than PTSD) that began 
during or as the result of some incident of active duty.  As 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable, and service 
connection for an acquired psychiatric disability (other than 
PTSD) is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability (other than PTSD) is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


